     Case 1:14-cr-00041-WBS-SKO Document 162 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:14-cr-00041-LJO-SKO-1
12                       Plaintiff-Respondent,
13            v.                                        ORDER SETTING BRIEFING SCHEDULE
14    BRIAN CAPUTO,                                     (Doc. Nos. 130, 136)
15                       Defendant-Petitioner.
16

17           On May 12, 2020, Petitioner Brian Caputo filed a pro se “Motion to Vacate All Charges.”

18   (Doc. No. 130.) In it, petitioner asserts that he has uncovered new evidence such that certain cell

19   phones used in his prosecution could “now be proven to not be [his],” and that “any and/or all

20   ‘evidence’ and/or materials from the phones should legally be stricken,” notwithstanding his

21   guilty plea. (Id. at 3.) Petitioner did not state under what legal authority the motion was brought.

22   However, given the substance of the motion, on May 13, 2020, the court advised petitioner of the

23   consequences of recharacterizing the filing as one made under 28 U.S.C. § 2255. (Doc. No. 131.)

24   On September 4, 2020, petitioner filed an amendment supplementing the initial motion and

25   acknowledging that he is pursuing relief under § 2255. (Doc. No. 136.)

26   /////

27   /////

28   /////
                                                       1
     Case 1:14-cr-00041-WBS-SKO Document 162 Filed 01/13/21 Page 2 of 2


 1          Having preliminarily reviewed petitioner’s § 2255 motion and supplement, the court finds

 2   that its decision making would be aided by the filing of a response by the United States.

 3          Accordingly, the court ORDERS as follows:

 4          1. The government shall file a response to petitioner’s § 2255 motion by March 29, 2021;

 5               and

 6          2. Petitioner shall file a reply, if any, no later than May 28, 2021.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     January 12, 2021
                                                       UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
